UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HENRY GAMALIEL APARICIO-LARIN,
                                             No. 6:19-cv-06293-MAT
                               Petitioner,   DECISION AND ORDER
            -vs-

WILLIAM P. BARR, Attorney General;
THOMAS FEELEY, Field Office Director
for Detention and Removal Buffalo
Field Office Bureau of Immigration
and Customs Enforcement Department of
Homeland Security; and JEFFREY1
SEARLS, Facility Director, Buffalo
Federal Detention Facility,


                           Respondents.



I.   Introduction

     Proceeding pro se, Henry Gamaliel Aparicio-Larin (“Aparicio-

Larin” or “Petitioner”) commenced this habeas proceeding pursuant

to 28 U.S.C. § 2241 (“§ 2241”) against the named Respondents

(hereinafter,      “the   Government”)    challenging    his   continued

detention   in the    custody of   the United   States   Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”). For the reasons discussed below, the request for a writ of

habeas corpus is granted.




     1

     The Clerk of Court is directed to amend the caption to reflect
the correct spelling of this defendant’s first name (“Jeffrey,” not
“Jefferey”).
II.   Factual Background

      The following factual summary is drawn from the Declaration of

Joseph D. Marchewka (“Marchewka Decl.”) (Docket No. 4-1) and

attached   Exhibits   (Docket     No.   4-2)    and   the   exhibits   (Docket

No. 1-1) attached to the Petition.

      Aparicio-Larin, a native and citizen of El Salvador, filed an

application for a United States visa which was denied by the State

Department on September 2, 2003.

      On October 5, 2018, at approximately 11:05 PM, a United States

Border Patrol Agent (“BPA”) observed a black colored Honda with

Virginia license plates operating on New York State Route 122,

which the Government claims is a smuggling corridor for illegal

aliens   near   the   Akwesasne    Mohawk      Reservation   in   Hogansburg,

New York. A vehicle record check of the black Honda revealed that

it had not crossed the international border from Canada into the

United States at a port of entry. Ultimately, the BPA made the

decision to conduct a vehicle stop of the black Honda at around

11:14 p.m.

      Upon questioning, the driver, Franklin W. Aparicio-Villarto,

stated that he was born in El Salvador and lacked any documents

authorizing him to remain in the United States. The front-seat

passenger,   Aparicio-Larin,      and   two     rear-seat    passengers   also

admitted upon questioning that they were born outside of the

United States and lacked visas or other documentation allowing them


                                    -2-
to legally remain in the United States. Aparicio-Larin further

admitted that he entered the United States illegally by walking

across the Mexico border at an unknown location in Texas in the

summer of 2006.

     Following the traffic stop, Aparicio-Larin was taken into

custody   and   held   based   on    8    U.S.C.    §    1182,    Immigration    and

Nationality Act (“INA”) § 212, as being an alien present without

admission. On October 6, 2018, he was served with a Notice to

Appear (“NTA”), charging him with being subject to removal from the

United States pursuant to INA § 212(a)(6)(A)(i) as an alien present

in the United States without being admitted or paroled, or who

arrived in the United States at any time or place other than as

designated by the Attorney General. Also on October 6, 2018, DHS

reviewed Aparicio-Larin’s custody status and determined that he

should be detained pending a final decision in his immigration

proceedings.

     Aparicio-Larin obtained counsel who filed a motion for a bond

determination. An immigration judge (“IJ”) scheduled a bond hearing

for November 27, 2018. Because Aparicio-Larin’s counsel had a

scheduling conflict in another immigration matter, the bond hearing

and the removal hearing were re-scheduled for December 6, 2018.

     Following    a hearing     on       December   6,    2018,    the   IJ   denied

Aparicio-Larin’s request for a change in custody status, finding

that Larin was a flight risk, had used a smuggler to cross the


                                         -3-
border initially, and had worked in the United States without

authorization. The removal hearing was re-scheduled for March 6,

2019. The IJ subsequently issued a memorandum decision reflecting

the bond denial on January 10, 2019. Through counsel, Aparicio-

Larin appealed the IJ’s bond decision.

       On December 27, 2018, Aparicio-Larin’s counsel submitted a

Request for Administrative Bond or Release on Alternatives to

Detention to the DHS Field Office Director. On January 2, 2019, DHS

denied the request citing Aparicio-Larin’s previous bond hearing at

which the IJ determined that Larin was a flight risk and not

entitled to release on bond. For reasons that do not appear in the

record, Aparicio-Larin’s attorney filed a motion to withdraw as

counsel, which was granted “for good cause shown” by the IJ on

January 4, 2019. On January 7, 2019, the IJ notified Aparicio-Larin

that   he    was    no    longer      represented     by   counsel.     However,    on

January 23, 2019, Aparicio-Larin’s former counsel filed a brief in

support of his application for release on bond.

       Aparicio-Larin          also    has    filed   an    I-130      Petition     for

cancellation of removal for non-legal permanent residents based on

his length of residency (12 years) in the United States as well as

an I-589 Application for Asylum. Aparicio-Larin seeks withholding

of removal and protection under the Convention Against Torture

(“CAT”)     due    to    his   fear    of    persecution    by   the    MS-13     (Mara

Salvatrucha) gang in El Salvador.


                                             -4-
       On March 6, 2019, Aparicio-Larin appeared at his removal

hearing pro se. At the conclusion of the proceeding, the IJ issued

an oral ruling denying Aparicio-Larin’s applications for relief and

ordering him removed to El Salvador.

       Aparicio-Larin appealed the IJ’s order of removal on March 21,

2019. That appeal remains pending before the Bureau of Immigration

Affairs (“BIA”). On May 30, 2019, the BIA dismissed Aparicio-

Larin’s   appeal      of   the   IJ’s   bond   decision.    Aparicio-Larin    is

currently held at the Buffalo Federal Detention Facility (“BFDF”)

in   Batavia,   New    York,     pending   completion      of   his   immigration

proceedings.

III.    Scope of Review

       Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID

Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district


                                        -5-
courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland

Sec., 484 F.3d 615, 615-16 (2d Cir. 2007). District courts still

are empowered to grant relief under § 2241 to claims by aliens

under a final order of removal who allege that their post-removal-

period   detention      and    supervision   are   unconstitutional.       See

Zadvydas, 533 U.S. at 687-88; see also Hernandez v. Gonzales, 424

F.3d 42, 42–43 (1st Cir. 2005) (“The Real ID Act deprives the

district courts of habeas jurisdiction to review orders of removal,

. . . [but] those provisions were not intended to ‘preclude habeas

review   over    challenges    to   detention   that   are   independent   of

challenges      to   removal   orders.’”)    (quoting    H.R.   Cong.   Rep.

No. 109-72, at *43 2873 (May 3, 2005)).

     Although this Court has jurisdiction to decide statutory and

constitutional challenges to civil immigration detention, it does

not have jurisdiction to review the discretionary decisions of the

Attorney General. Zadvydas, 533 U.S. at 688 (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii)) (“[N]o court shall have jurisdiction to review

. . . any other decision or action of the Attorney General . . .

the authority of which is specified under this subchapter to be in

the discretion of the Attorney General.”). “[W]hether the district

court has jurisdiction will turn on the substance of the relief

that a [petitioner] is seeking.” Delgado v. Quarantillo, 643 F.3d

52, 55 (2d Cir. 2011) (per curiam).


                                      -6-
IV.   Discussion

      A.      Overview of Petitioner’s Claims

      In Count One of the Petition, Aparicio-Larin asserts both a

statutory violation of 8 U.S.C. § 1226(a) and the Fifth Amendment’s

Due Process Clause on the basis that his detention is unjustified

because he bore the burden of proof, instead of the Government, at

his bond hearing. See Petition (“Pet.”) (Docket No. 1) ¶¶ 43-46. In

Count   Two    of   the   Petition,   Aparicio-Larin   alleges   that   the

Government’s categorical denial of bail to certain non-citizens

violates the Eighth Amendment’s excessive bail clause. Id. ¶¶ 47-

50.

      For the reasons discussed below, the Court finds that as a

matter of due process, Aparicio-Larin is entitled to a new bond

hearing at which the Government bears the burden of proof by clear

and convincing evidence. In light of this conclusion, the Court

need not consider his claim based on a violation of 8 U.S.C.

§ 1226(a) or his Eighth Amendment claim.

      B.      Statutory Framework

      The statute authorizing Aparicio-Larin’s detention, 8 U.S.C.

§ 1226(a), provides in pertinent part that “an alien may be

arrested and detained pending a decision on whether the alien is to

be removed from the United States.” 8 U.S.C. § 1226(a). “[P]ending

such decision, the Attorney General--(1) may continue to detain the

arrested alien; and (2) may release the alien on– (A) bond of at


                                      -7-
least $1,500 with security approved by, and containing conditions

prescribed by, the Attorney General; or (B) conditional parole. .

.    .”    Id.   “In     connection   with       §   1226(a),    [DHS]     promulgated

regulations setting out the process by which a non-criminal alien

may obtain release[,]” which “provide that, in order to obtain bond

or    conditional        parole,    the    ‘alien     must    demonstrate       to   the

satisfaction of the [decision maker] that such release would not

pose a danger to property or persons, and that the alien is likely

to appear for any future proceeding.’” Sopo v. U.S. Attorney Gen.,

825       F.3d   1199,     1208    (11th    Cir.      2016)     (quoting    8   C.F.R.

§ 1236.1(c)(8); second alteration in original), vacated on other

grounds, 890 F.3d 952 (11th Cir. 2018). The DHS district director

makes the initial custody determination; thereafter, the alien has

the right to appeal an adverse decision to an IJ, and then to the

BIA. 8 C.F.R. § 1236.1(d)(1), (3); id. § 1003.19(a), (f). If denied

release from custody, a § 1226(a) detainee may seek a custody

redetermination hearing upon a showing of changed circumstances.

8 C.F.R. § 1003.19(e).

          While § 1226(a) is silent on the issues of which party bears

the burden of proof at a custody redetermination hearing and the

quantum of evidence necessary to satisfy that burden, see 8 U.S.C.

§ 1226(a), the BIA has interpreted § 1226(a) to place “[t]he burden

. . .      on the alien to show to the satisfaction of the [IJ] that he

or she merits release on bond.” In re Guerra, 24 I. & N. Dec. 37


                                           -8-
(BIA 2006); accord In re Adeniji, 22 I. & N. Dec. 1102, 1116 (BIA

1999) (holding that “respondent must demonstrate that his release

would not pose a danger to property or persons, and that he is

likely to appear for any future proceedings”). The alien must show

that he is not “a threat to national security, a danger to the

community at large, likely to abscond, or otherwise a poor bail

risk.” Guerra, 24 I. & N. Dec. at 40. In cases issued following

Adeniji, the BIA has reaffirmed that the alien properly bears the

burden of proof; the quantum of proof is described simply as being

“to the satisfaction of” the IJ and BIA. E.g., In re Fatahi, 26 I.

& N. Dec. 791, 793 (BIA 2016) (“An alien who seeks a change in

custody status must establish to the satisfaction of the [IJ] and

the [BIA] that he is not ‘a threat to national security, a danger

to the community at large, likely to abscond, or otherwise a poor

bail risk.’”) (quoting Guerra, 24 I. & N. Dec. at 40).

     The BIA is the only forum from which an alien may seek

reconsideration of the substance of an IJ’s discretionary bond

determination. See 8 C.F.R. §§ 1003.19(f), 1003.38, 1236.1(d)(3);

see also Demore v. Kim, 538 U.S. 510, 516–17 (2003) (noting that

8 U.S.C. § 1226(e) bars federal court review of a “discretionary

judgment” or a “decision” of the Attorney General) (citing 8 U.S.C.

§ 1226(e) (stating that “[n]o court may set aside any action or

decision by [immigration officials] under this section regarding

the detention or release of any alien or the grant, revocation, or


                               -9-
denial of bond or parole”)). “What § 1226(e) does not bar, however,

are constitutional challenges to the immigration bail system.”

Pensamiento v. McDonald, 315 F. Supp.3d 684, 688–89 (D. Mass. 2018)

(citing Jennings v. Rodriguez, ___ U.S. ____, 138 S. Ct. 830, 841,

200 L.Ed.2d 122 (2018) (holding that challenges to “the extent of

the   Government’s   detention   authority”   are   not   precluded   by

§ 1226(e)); Demore, 538 U.S. at 517 (“Section 1226(e) contains no

explicit provision barring habeas review, and we think that its

clear text does not bar respondent’s constitutional challenge to

the legislation authorizing his detention without bail [under

§ 1226(c)]. . . .”); other citations omitted), appeal withdrawn sub

nom. Pensamiento v. Moniz, 18-1691 (1st Cir. Dec. 26, 2018).



      Here, Aparicio-Larin is not challenging the IJ’s discretionary

decision to keep him in detention. Instead, he is arguing that the

immigration bond system, in which aliens detained pursuant to

§ 1226(a) must bear the burden of proving they are not dangerous

and are not flight risks, violates the Due Process Clause of the

Fifth Amendment. “This type of constitutional claim ‘falls outside

of the scope of § 1226(e)’ because it is not a matter of the IJ’s

discretionary judgment.”     Pensamiento, 315 F. Supp.3d at 689

(quoting Jennings, 138 S. Ct. at 841).




                                 -10-
      C.      Constitutional Framework

      The Due Process Clause of the Fifth Amendment forbids the

Government from “depriv[ing]” any “person . . . of . . . liberty .

. . without due process of law.” U.S. CONST., amend. V. The Supreme

Court   has    emphasized        that   “[f]reedom        from   imprisonment—from

government      custody,       detention,      or     other   forms     of    physical

restraint—lies at the heart of the liberty that Clause protects.”

Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Longstanding Supreme

Court      precedent     has    underscored         the   principle    that        “civil

commitment for any purpose constitutes a significant deprivation of

liberty that requires due process protection.” Addington v. Texas,

441   U.S.    418,     425    (1979).   That   an     individual      may    not    be   a

United States citizen or may not be in this country legally does

not divest them of all protections enshrined in the Due Process

Clause. See Zadvydas, 533 U.S. at 693 (“[T]he Due Process Clause

applies to all ‘persons’ within the United States, including

aliens, whether their presence here is lawful, unlawful, temporary,

or permanent.”); Reno v. Flores, 507 U.S. 292, 306 (1993) (“It is

well established that the Fifth Amendment entitles aliens to due

process of law in deportation proceedings.”). The question that has

continued to vex courts is the nature of the process due, for the

Supreme      Court     “has    recognized      detention      during        deportation

proceedings as a constitutionally valid aspect of the deportation

process.” Demore, 538 U.S. at 523 (citations omitted).


                                        -11-
     In the context of a § 1226(a) custody hearing, the      Ninth

Circuit has held that the Constitution mandates placing the burden

of proof on the Government to show ineligibility for bail by clear

and convincing evidence. Singh v. Holder, 638 F.3d 1196, 1203

(9th Cir. 2011). The Ninth Circuit explained that “even where

prolonged detention is permissible, due process requires ‘adequate

procedural protections’ to ensure that the government’s asserted

justification for physical confinement ‘outweighs the individual’s

constitutionally   protected   interest   in   avoiding   physical

restraint.’” Id. (quotations omitted). Several district courts have

held that Singh’s due process analysis survived Jennings since the

Supreme Court expressly declined to address the constitutional

question.2 E.g., Cortez v. Sessions, 318 F. Supp. 3d 1134, 1146–47



     2

     In Jennings, the class of habeas petitioners had originally
argued that, absent a requirement for periodic bond hearings,
8 U.S.C. §§ 1225(b), 1226(a), and 1226(c) would violate the Due
Process Clause. See Jennings, 138 S. Ct. at 839. Instead of
addressing the constitutional argument, however, the Ninth Circuit
employed the canon of constitutional avoidance and interpreted
§ 1226(a) to require “periodic bond hearings every six months in
which the Attorney General must prove by clear and convincing
evidence that the alien’s continued detention is necessary.” 138
S. Ct. at 847. But the Supreme Court held that “[n]othing in
§ 1226(a)’s text . . . even remotely supports the imposition of
either of those requirements.” Id. The Supreme Court reversed and
remanded to the Ninth Circuit with instructions to consider the
constitutional questions on the merits. Id. at 851. The Ninth
Circuit, in turn, remanded the case to the district court without
reaching the merits of the constitutional arguments. Rodriguez v.
Marin, 909 F.3d 252 (9th Cir. 2018), on remand to Rodriguez v.
Robbins, Case No. 07-cv-3239-TJH-RNB (C.D. Cal.).


                               -12-
(N.D. Cal. 2018) (“The [Jennings] Court did not engage in any

discussion of the specific evidentiary standard applicable to bond

hearings, and there is no indication that the Court was reversing

the Ninth Circuit as to that particular issue. Accordingly, the

court declines   to   find   that   Jennings reversed   the   clear   and

convincing evidence standard announced in Singh or later Ninth

Circuit cases relying on Singh’s reasoning.”), appeal dismissed,

No. 18-15976, 2018 WL 4173027 (9th Cir. July 25, 2018).3

     In Lora v. Shanahan, 804 F.3d 601, 616 (2d Cir. 2015),

vacated, 138 S. Ct. 1260 (2018), the Second Circuit relied on

Singh’s constitutional avoidance analysis to hold, in the context

of an criminal alien detained under § 1226(c), that due process

requires a bail hearing within six months of the alien being taken

into custody at which the Government must establish by clear and

convincing evidence that the alien poses a risk of flight or a

danger to the community. After Lora was decided, the Supreme Court

granted certiorari in Rodriguez v. Jennings, 804 F.3d 1060 (9th


     3

     See    also   D.    v.   Sec’y   of    Homeland    Sec.,   No.
0:18-CV-1557-WMW-KMM, 2019 WL 1905848, at *6 (D. Minn. Feb. 11,
2019) (“‘[B]ecause the Jennings majority and dissent were focused
on whether the statutes required bond hearings, declining to reach
the constitutional question at issue here, the Court is unpersuaded
that Jennings has any bearing on the appropriate procedures
consistent with due process.’”) (quoting Hernandez v. Decker,
No. 18 Civ. 5026 (ALC), 2018 WL 3579108, at *11 (S.D.N.Y. July 25,
2018)), report and recommendation adopted as modified sub nom.
Bolus A. D. v. Sec’y of Homeland Sec., 376 F. Supp.3d 959 (D. Minn.
2019).

                                    -13-
Cir.   2015),   and   rejected   the   Ninth   Circuit’s   constitutional

avoidance analysis on which the Second Circuit had relied in

interpreting § 1226(c). Accordingly, the Supreme Court vacated Lora

and remanded it for further consideration in light of Jennings v.

Rodriguez, 138 S. Ct. 830, supra.

       On remand in Lora, the Second Circuit dismissed the appeal as

moot because, in the interim, the petitioner had been released on

bond. Lora v. Shanahan, 719 F. App’x 79 (2d Cir. 2018). Thus, the

Second Circuit did not have occasion to revisit the constitutional

question in Lora. Some district courts in this Circuit have held

that while Lora is no longer precedential authority, it still

carries “significant persuasive weight,” v. Decker, No. 18 Civ.

2447 (AJN), 2018 WL 2357266, at *6 (S.D.N.Y. May 23, 2018) (citing

Brown v. Kelly, 609 F.3d 467, 476-77 (2d Cir. 2010)), on the

questions of the proper burden and quantum of proof at immigration

bond hearings.

       A number of district courts have taken up the question left

open by the Supreme Court in Jennings, and “there has emerged a

consensus view that where, as here, the government seeks to detain

an alien pending removal proceedings, it bears the burden of

proving that such detention is justified.” Darko v. Sessions, 342

F. Supp.3d 429, 434–36 (S.D.N.Y. 2018) (citing Linares Martinez v.

Decker, No. 18 Civ. 6527 (JMF), 2018 WL 5023946, at *32 (S.D.N.Y.

Oct. 17, 2018); Sajous, 2018 WL 2357266, at *12; Hernandez, 2018 WL

                                   -14-
3579108, at *10; Frederic v. Edwards, No. 18 Civ. 5540(AT), Docket

No. 13 (S.D.N.Y. July 19, 2018); Pensamiento, 315 F. Supp.3d at

692; Figueroa v. McDonald, No. 18-CV-10097 (PBS), ___ F. Supp.3d

____, 2018 WL 2209217, at *5 (D. Mass. May 14, 2018); Frantz C. v.

Shanahan, No. CV 18-2043 (JLL), 2018 WL 3302998, at *3 (D. N.J.

July 5, 2018); Portillo v. Hott, 322 F. Supp.3d 698, 709 n.9 (E.D.

Va. 2018); Cortez, 318 F. Supp.3d at 1145-46; see also D. v. Sec’y

of Homeland Sec., 2019 WL 1905848, at *6; Diaz-Ceja v. McAleenan,

No. 19-CV-00824-NYW, 2019 WL 2774211, at *10 (D. Colo. July 2,

2019).

      In concluding that allocating the burden to a noncriminal

alien to prove that he should be released on bond under § 1226(a)

violates due process, a number of these courts have looked for

guidance to the Supreme Court’s precedent on civil commitment and

detention. E.g., Darko, 342 F. Supp.3d at 434 (citing Addington,

441 U.S. at 425 (“In considering what standard should govern in a

civil commitment proceeding, we must assess both the extent of the

individual’s     interest   in   not   being     involuntarily    confined

indefinitely and the state’s interest in committing the emotionally

disturbed under a particular standard of proof. Moreover, we must

be mindful that the function of legal process is to minimize the

risk of erroneous decisions.”); other citations omitted). The

Government clearly has legitimate interests in both public safety

and   securing   a   noncitizen’s   appearance   at   future   immigration


                                    -15-
proceedings. However, the Court cannot discern any legitimate

Government    interest,    beyond      administrative   convenience,   in

detaining noncitizens generally while their immigration proceedings

are pending and no final removal order has been issued. See

Addington, 441 U.S. at 426 (“[T]he State has no interest in

confining individuals involuntarily if they are not mentally ill or

if they do not pose some danger to themselves or others. Since the

preponderance standard creates the risk of increasing the number of

individuals erroneously committed, it is at least unclear to what

extent, if any, the state’s interests are furthered by using a

preponderance standard in such commitment proceedings.”). The Court

agrees with the district court cases holding that allocating the

burden to a noncriminal alien to prove he should be released on

bond under § 1226(a) violates due process because it asks “[t]he

individual . . . to share equally with society the risk of error

when the possible injury to the individual is significantly greater

than any possible harm to the [Government].” 441 U.S. at 427. See

Darko, 342 F. Supp.3d at 435 (“[G]iven the important constitutional

interests at stake, and the risk of harm in the event of error, it

is appropriate to require the government to bear the burden,

particularly in light of long-established Supreme Court precedent

affecting    the   deprivation   of    individual   liberty[.]”)   (citing

Linares Martinez, 2018 WL 5023946 at *2); Diaz-Ceja, 2019 WL




                                      -16-
2774211, at *10 (similar) (citing Addington, 441 U.S. at 427;

Singh, 638 F.3d at 1203; other citations omitted).

     As to the applicable burden of proof, most courts that have

decided the issue have concluded that Government must supply clear

and convincing evidence that the alien is a flight risk or danger

to society. See Darko, 342 F. Supp.3d at 436 (stating that “the

overwhelming majority of courts to have decided the issue” utilized

the “clear and convincing” standard) (collecting cases); but see

Diaz-Ceja, 2019 WL 2774211, at *11 (finding that the appropriate

standards are ones that mirror the Bail Reform Act, i.e., the

government must prove risk of flight by a preponderance of the

evidence, and it must prove dangerousness to any other person or to

the community by clear and convincing evidence) (internal and other

citations omitted). As noted above, Singh and Lora required the

Government to meet its burden by clear and convincing evidence, a

conclusion followed by the vast majority of the district courts—and

all the district courts in this Circuit—that have decided this

issue.

     The Court joins with these courts and concludes that the Fifth

Amendment’s Due Process Clause requires the Government to bear the

burden of proving, by clear and convincing evidence, that detention

is justified at a bond hearing under § 1226(a). Darko, 342 F.

Supp.3d at 436 (citations omitted).




                               -17-
     Having found a constitutional error, the Court next examines

whether such error was prejudicial to Aparicio-Larin. Brevil v.

Jones, No. 17 CV 1529-LTS-GWG, 2018 WL 5993731, at *5 (S.D.N.Y.

Nov. 14, 2018) (citing Singh, 638 F.3d at 1205 (analyzing whether

IJ’s application of an erroneous evidentiary burden at bond hearing

under § 1226(a) prejudiced alien detainee); Garcia-Villeda v.

Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (“Parties claiming denial

of due process in immigration cases must, in order to prevail,

allege    some    cognizable     prejudice       fairly      attributable   to    the

challenged       process.”)    (internal      quotations      omitted));    Linares

Martinez, 2018 WL 5023946, at *5 (rejecting government’s argument

that alien detained under § 1226(a) was not prejudiced by any due

process violation at first bond hearing; “the IJ plainly could have

found     that     the     single       set     of    charges—now       reduced    to

misdemeanors—was         not   enough    to   show,    by    clear-and-convincing

evidence, that Linares’s release would pose a danger”); but see

Darko, 342 F. Supp.3d at 436 (finding due process error due to IJ’s

imposition of burden of proof on alien detained under § 1226(a);

granting habeas relief and ordering second individualized bond

hearing    without       undertaking      analysis      of    whether    alien    was

prejudiced by erroneous burden of proof at first bond hearing).

     As an initial matter, the BIA directs IJs to consider the

following factors in determining whether an immigrant is a flight

risk or poses a danger to the community: (1) whether the immigrant


                                         -18-
has a fixed address in the United States; (2) the immigrant’s

length of residence in the United States; (3) the immigrant’s

family ties in the United States, (4) the immigrant’s employment

history, (5) the immigrant’s record of appearance in court, (6) the

immigrant’s   criminal    record,     including     the   extensiveness     of

criminal   activity,     the   recency      of   such   activity,   and    the

seriousness   of   the   offenses,    (7)    the   immigrant’s   history   of

immigration violations; (8) any attempts by the immigrant to flee

prosecution or otherwise escape from authorities; and (9) the

immigrant’s manner of entry to the United States. Matter of Guerra,

20 I & N Dec. at 40. Here, the IJ considered Aparicio-Larin’s

positive equities (e.g., strong family ties in this country,

including siblings who are United States citizens; lack of a

criminal record; ownership of bank accounts; a current lease to an

apartment; and ownership of a car and motorcycle) but focused

mainly on Aparicio-Larin’s alleged use of a smuggler to gain entry

to the United States and the absence of copies of Aparicio-Larin’s

tax returns for several years.4 Aparicio-Larin’s counsel pointed

     4

     Aparicio-Larin’s counsel’s brief (Docket No. 1-1, pp. 14-21 of
151) indicates that he testified his father may have paid someone
to help him enter the United States in 2006, in order to escape
further violence at the hands of MS-13 gang members. However, she
argued, Aparicio-Larin was not involved in any scheme to smuggle
persons into this country. Aparicio-Larin recounts that his friend,
Rene, was murdered by members of MS-13, and that when he was seen
driving Rene’s car, MS-13 gang members pulled him over and beat
him. It was this event that prompted Aparicio-Larin’s father to
find a way to send him to the United States. With regard to the tax
return issue, Aparicio-Larin testified he has filed tax returns

                                     -19-
out in her appellate brief that the Government made no submissions

prior to the actual bond hearing and adduced no evidence at the

bond hearing. Docket No. 1-1, p. 15 of 151. Without discounting the

IJ’s concerns, the Court notes that Aparicio-Larin appears to have

a    number   of   favorable   equities,   which   the   IJ   recognized.

Particularly in light of the fact that the Government apparently

did not present any submissions in opposition to Aparicio-Larin’s

bond application, the Court “cannot conclude that the clear and

convincing evidence standard would not have affected the outcome of

the bond hearing.” Singh, 638 F.3d at 1205.

      Habeas relief accordingly is warranted to the extent that

Aparicio-Larin must be afforded a new bond hearing before an IJ at

which the Government must adduce clear and convincing evidence that

he is a flight risk (there is no suggestion in the record that

Aparicio-Larin was or is a danger to the community).

V.    Conclusion

      For the foregoing reasons, the Petition for a writ of habeas

corpus is granted to the extent that, within ten days of the date

of entry of this Decision and Order, the Government shall bring

Aparicio-Larin before an IJ for an individualized bond hearing. At

that hearing, the Government shall bear the burden of proving, by

clear and convincing evidence, that he is a flight risk. If the


since he had began working in the United States but was unable to
obtain copies of the older tax returns. See Docket No. 1-1, pp. 17-
19 of 151.

                                  -20-
Government fails to provide Aparicio-Larin with such a bond hearing

within ten days, the Government shall immediately release him. If

the Government holds the required bond hearing but fails to prove,

by clear and convincing evidence, that Aparicio-Larin is a flight

risk, the Government must release him on bail with appropriate

conditions. The Government is further ordered to provide a status

report to this Court within five days following the completion of

the bond hearing. The Clerk of Court is directed to close this

case.

     SO ORDERED.

                                  S/Michael A. Telesca


                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated:    July 19, 2019
          Rochester, New York.




                                 -21-
